ACKNOWLEDGMENT AND RELEASE
 AGREEMENT


This Acknowledgment and Release Agreement (the “Agreement”) is entered into as
of July 30, 2012, and is made by and between BCB Bancorp, Inc., (“BCB”) a New
Jersey corporation and bank holding company, BCB Community Bank (the “Bank”), a
New Jersey chartered bank and wholly owned subsidiary of BCB, and DONALD MINDIAK
(the “Executive”).


WHEREAS, the Executive, BCB, and the Bank are parties to an Employment
Agreement, dated as of the 6th day of July, 2010 (the “2010 Employment
Agreement”); and


WHEREAS, the Bank and the Executive have entered into an Employment Agreement
(the “Employment Agreement”), dated as of July 30, 2012;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties do hereby agree to the following:


Section 1.                      Termination of the 2010 Employment  Agreement


Executive acknowledges and agrees that, as of the moment of execution of the
Employment Agreement, the 2010 Employment Agreement will terminate without any
further action of any party hereto and shall be superseded by the Employment
Agreement.


Section 2.                      Employee Release.


(a)           As used in this Agreement, the term “claims” shall include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, judgments, losses and liabilities
(including attorneys’ fees and costs), of whatsoever kind or nature, in law,
equity or otherwise.


(b)           For good and valuable consideration, Executive, for and on behalf
of himself and his heirs, administrators, executors and assigns, as of the date
hereof, does hereby fully and forever release and discharge BCB, the Bank and
their respective subsidiaries and affiliates (and their respective predecessor
and successors), together with their officers, directors, partners,
shareholders, employees, agents and advisors (the “Releasees”) from any and all
claims that Executive had, may have had or may have against BCB, the Bank or the
Releasees, for any benefits, awards or payments or any other claims under the
2010 Employment Agreement.


Section 3.                      Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without giving effect to the choice of law principles
thereof.

 
1

--------------------------------------------------------------------------------

 



Section 4.                      Entire Agreement.


This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the termination of the 2010 Employment  Agreement  This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understanding and agreements, whether oral or in writing,
relating to the subject of this Agreement.


Section 5.                      Section Headings.


The headings of the sections of this Agreement are inserted for convenience only
and shall not be deemed to constitute a part thereof, affect the meaning or
interpretation of this Agreement or any provision hereof


 
 
 
[Signature Page to Follow]
 

 
2

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.







   
EXECUTIVE
 
 
 
By:
/s/ Donald Mindiak                                                             
   
Donald Mindiak                                                                






   
BCB BANCORP, INC.
 
 
 
By:
/s/ Mark Hogan                                                             
 
Name:
Mark Hogan                                                                
 
Title:
Chairman of the
Board                                                                





 


 

   
BCB COMMUNITY BANK
 
 
By:
/s/ Mark Hogan                                                             
 
Name:
Mark Hogan                                                      
   
Chairman of the Board                                                      















3










